TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00109-CV


Grant Trevarthen, Appellant

v.

New Century Mortgage Corporation; U.S. Bank National Association, as Trustee for the
Pooling and Servicing Agreement dated as of September 1, 2006 Master Asset Backed
Securities Trust 2006-NC2 Mortgage Pass-Through Certificates Series 2006-NC2; et al.,
Appellees




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 11-067-C368, HONORABLE BURT CARNES, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Grant Trevarthan filed his notice of appeal on February 16, 2012.  In our
review of the record, it appeared that no final and appealable judgment or order had been signed.
We requested a response from appellant explaining how we could exercise jurisdiction over the
appeal, and he responded by acknowledging that an appealable order had not been signed and asked
us to abate the appeal to the trial court until the court signed such an order or judgment.  Appellees
filed a motion opposing the motion to abate and asked that we dismiss the appeal.  Because we lack
jurisdiction over an appeal until a trial court signs a final or otherwise appealable judgment or order,
see Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); Bozeman v. Kornblit, 232 S.W.3d
261, 262 (Tex. App.--Houston [1st Dist.] 2007, no pet.), we overrule appellant's motion to abate
and dismiss the appeal for want of jurisdiction.  Tex. R. App. P. 42.3(b).

						____________________________________
						David Puryear, Justice
Before Justices Puryear, Henson and Goodwin
Dismissed for Want of Jurisdiction
Filed:   July 10, 2012